DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment/Arguments

Claims 1-16 are still pending.

Note:  In preparing next response Applicant is advised to indicate where in the specification can support be found should claims be amended to include new limitations.

In the 7/21/2022-filed response applicant argued:

A.	that “Sanz-Pastor fails to disclose capturing and associating images with particular orientation parameters for use estimating ground coordinates. Rather, Sanz-Pastor discloses using orientation to determine a real-time field of view or viewing direction of the camera.”  The third paragraph on page 6(.

However, claim 1 recites “determining an initial set of orientation parameters associated with the plurality of captured images in response to one or more orientation sensors” and Sanz-Pastor discloses in paragraph 59, “First…determines 802 its…current view direction…then camera…continuously captures 812 input from video camera.”  In other words, the initial camera orientation is determined for the associated images captured with that orientation.  Therefore Sanz-Pastor discloses the limitation cited above and the argument is not persuasive.

Note that while the claim does not require it and Sanz-Pastor has not expressly disclosed it, storing camera parameters such as orientation in the metadata of an image, such as the geotag Sanz-Pastor disclosed in paragraph 30 (“the geographically tagged messages can contain, for example, text, audio, video, pictures or a hyperlinked URL to additional content, in addition to their coordinates and time and date information”), was well known prior to the effective filing date of the claimed invention,  See, for example, col. 5, lines 50-57 of Lininger (US 8,339,394), “The database of digital photographic images may be populated with geotagged images…the metadata associated with the image may include more information than just a simple location of the camera at the time an image was captured. For example, the metadata may include the direction the camera was facing when the image was captured.”

B.	that “…the teachings in Baker, when applied to a hand-held mobile communication platform, are inoperable. For example, the application of the teachings in Baker must be supported by at least large volume data streaming (LVSD), persistence surveillance (PS)…see paragraph [0032] in Baker…very little of the scene being composed of moving objects…[0028]…and further creating a 3D depth model and registering images thereto…[0028-0031]…Consequently, when limited to a hand-holdable mobile communication platform, the teachings in Baker lack the infrastructure required to support their application, resulting in an inoperable embodiment.”  The third paragraph on P. 7.

However, in paragraphs [0028] and [0032] Baker merely states that it’s invention is well suited for persistent surveillance, it’s silent about applying the recited portion of the processing to a portable device such as a smartphone, which typically packs a lot of processing power. Specifically in [0028] there is recited “….well suited for…include but are not limited to…(2) that very little of the scene is composed of moving objects.”  Emphasis added.  Therefore the applicant’s assertion that Baker must be support by very little of the scene being composed of moving objects is a misreading of the disclosure.  The creation of a 3D depth model and registering images are additional disclosure that the examiner has not relied upon and there is no reason why, if needed, a smartphone cannot perform such operations.  Therefore, the arguments are not persuasive.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 8-11, 13 and 16  are rejected under 35 U.S.C. 103 as being unpatentable over Sanz-Pastor et al. (US 2007/0242131) and further in view of Baker et al. (US 2012/0229607) and El-Sheimy (“The Development of VISTA - A Mobile Survey System for GIS Applications,” Ph.D. Dissertation, The University of Calgary, 1996).

Regarding claim 1 (and similarly claim 9) Sanz-Pastor discloses:
capturing a plurality of images using a camera of a hand-held mobile communication platform
determining an initial set of orientation parameters associated with the plurality of captured images in response to one or more orientation sensors on the hand-held mobile communication platform
[Figs. 3, 6, 8 and paragraphs 42 (“… Device 300 is a computing device with…a video camera 306…a wireless network interface 310 for supporting a connection such as Wi-Fi, Wi-Max, EDGE or WCDMA….a geo-location subsystem 308 that provides the latitude, longitude, approximate heading and altitude of the device 300…supplied by a GPS receiver…an inertial three-degree of freedom tracker…a magnetic tracker, gyroscope or any other method of determining real world orientation is suitable”), 43 (“Device 300 may be a…smart phone digital video camera”), 49 (“…  geo-location manager 608 controls interfacing with the geo-location device 308 of FIG. 3, a view tracking manager 610 that interacts with the view tracking device 312, a camera image capture manager 604”), 59 (“…First, device 00 determines 802 its current geo-location 608 and the current view direction from view tracking manager 610…then camera image capture module 604 continuously captures 812 input from video camera”).  Note that as the camera continues to capture images, the orientation parameters are associated with the plurality of captured images]

Sanz-Pastor does not expressly disclose the following, which are taught by Baker and El-Sheimy:
initially matching images of the plurality of captured images based on matching object points between pairs of images;
calculating a corrected set of orientation parameters based on the initial set of orientation parameters and the matched object points in the pairs of images
[Baker: Fig. 1 (especially refs. 101, 103) and paragraphs 39, 53 (“The initial INS and GPS parameters need only be coarsely accurate. A bundle adjustment process will create position and pointing estimates accurate enough”), 54 (“To execute a bundle adjustment, first points are tracked using, for example, normalized cross correlation on base patches extracted from one frame or many frames…”).  Note that tracked points (over frames) are matched points and correlation is known to be performed on pairs of images]
estimating a three-dimensional ground coordinate associated with the captured images in response to the corrected set of orientation parameters
[El-Sheimy: Fig. 3.7 and pages 57-58, especially equation 3.7.  See also Figs. 3.5, 3.6 and pages 54-56, especially equations 3.4-3.6; as well as Section 5.1]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify Sanz-Pastor by correcting the set of orientation parameters as taught by Baker and 3D coordinate estimation taught by El-Sheimy.  The reasons for doing so at least would have been that the sensor outputs (GPS position and INS pointing) are estimates of the true values of these parameters and can be improved using tracked points, as Baker indicated in paragraph 34, as well as to be able to determine 3-D coordinates of objects visible in acquired images, as El-Sheimy indicates in the last 2 lines on page 41.

Regarding claim 2 (and similarly claim 10), the combined invention of Sanz-Pastor and Baker discloses all limitations of its parent claim 1 but not expressly, which is taught by  El-Sheimy: 
wherein the set of orientation parameters comprise External Orientation Parameters (EOPs)
[Page 42, the first paragraph (“The first two sets of parameters are known as exterior orientation parameters”)]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the combined invention with the teaching of El-Sheimy by using the exterior orientation parameters.  The reasons for doing so at least would have been to be able to determine 3-D coordinates of objects visible in images, as El-Sheimy indicates in the last 2 lines on page 41.

Regarding claims 3, 5, 8, 11, 13 and 16, El-Sheimy further discloses:
(Claims 3 and 11) wherein the EOPs are determined using an onboard Global Positioning Satellite (GPS) system
[Page 42, the first paragraph (“…The exterior orientation parameters are determined by a combination of GPS and INS)]
(Claims 5 and 13) wherein the set of orientation parameters comprise Internal Orientation Parameters (IOPs), which include interior geometry of the camera sensor and lens distortion parameters
[Page 42, the first paragraph (“The first two sets of parameters are known as exterior orientation parameters, while the other two sets are known as interior orientation parameters”).  Note that the interior orientation parameters are considered IOPs]
(Claims 8 and 16) wherein estimating the three-dimensional ground coordinate is calculated using a bundle adjustment algorithm
[Section 5.1, especially steps 3 and 8 of the process on pages 94-95]

>>><<<
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sanz-Pastor et al. (US 2007/0242131), Baker et al. (US 2012/0229607) and  El-Sheimy (“The Development of VISTA - A Mobile Survey System for GIS Applications,” Ph.D. Dissertation, The University of Calgary, 1996) as applied to claims 1-3, 5, 8-11, 13 and 16 above, and further in view of Chiang et al. (US 2014/0172361). 

Regarding claim 4 (and similarly claim 12) the combined invention of Sanz-Pastor, Baker and El-Sheimy discloses all limitations of its parent claim 2 but not expressly the following, which is taught by Chiang:
wherein the EOPs are determined using an onboard accelerometer and magnetometer
[Fig. 1 and paragraph 23 (“The multi-posture determination unit 130 is also able to use the readings on the accelerometer, gyroscope or magnetometer, or one of the above to compute the roll, pitch, or yaw of the posture of the user holding or placing the mobile device”)]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the combined invention with the teaching of Chiang by using accelerometers or magnetometers.  The reasons for doing so at least would have been to obtain location parameters while indoor, as Chiang indicates in paragraph 3.

>>><<<
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sanz-Pastor et al. (US 2007/0242131), Baker et al. (US 2012/0229607) and El-Sheimy (“The Development of VISTA - A Mobile Survey System for GIS Applications,” Ph.D. Dissertation, The University of Calgary, 1996) as applied to claims 1-3, 5, 8-11, 13 and 16 above, and further in view of Modén (US 2013/0272581).

Regarding claim 6 (and similarly claim 14) the combined invention of Sanz-Pastor, Baker and El-Sheimy discloses all limitations of its parent but not expressly the following, which is taught by Modén:
detecting and removing blunders in the matched object points
[Fig. 4 and lines 4-11 of paragraph 67 (“Steps I-VI are iterated and repeated recursively…until the number of correspondence points is stable and no correspondence points are removed…Most of the outliers are removed and also the points…that does not match are removed”).  Note that outliers and mismatched points are considered blunders]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the combined invention with the teaching of Modén by removing blunders.  The reasons for doing so at least would have been to obtain an accurate solution such as the fundamental matrix for obtaining camera parameters (translation and rotation), as Modén indicates in paragraphs 48 (“Correct feature correspondences are called inliers and they result in an accurate solution…The fundamental matrix is sensitive to anomalies, or errors, in the corresponding points. Thus, it is essential to select inliers for a precise and accurate fundamental matrix”) and 55 (“When the fundamental matrix F and the internal camera parameters are known we can solve the external camera parameters (rotation and translation)”).


>>><<<
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sanz-Pastor et al. (US 2007/0242131), Baker et al. (US 2012/0229607) and El-Sheimy (“The Development of VISTA - A Mobile Survey System for GIS Applications,” Ph.D. Dissertation, The University of Calgary, 1996) as applied to claims 1-3, 5, 8-11, 13 and 16 above, and further in view of Masuda (US 2009/0214107).

Regarding claim 7 (and similarly claim 17) the combined invention of Sanz-Pastor, Baker and El-Sheimy discloses all limitations of its parent but not expressly the following, which is taught by Masuda
wherein the object points are matched to image center-points along epipolar lines
[Fig. 3 and paragraphs 57, 58 (“when searching for corresponding points, stereo matching unit 30 moves predetermined correlation window W along the epipolar line to calculate the correlation between pixels in the correlation windows W on base image G1 and reference image G2 at each moved position”)]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the combined invention with the teaching of Masuda as set forth above.  The reasons for doing so at least would have been to limit the search for a corresponding point to the epipolar line (which obviously will reduce the time required for searching), as Masuda indicates in paragraphs 58. 

Conclusion and Contact Information

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Holinger—(US 2013/0250047)—[Fig. 6 and paragraph 120 (“…selects a target image from a plurality of images tagged with their respective orientation and position information at the time of capture”)]
Kang et al. (US 2005/0013501)—[Fig. 5 and paragraph 60 (“…it is typically necessary to know the shutter speed and aperture settings. store this and any other desired camera parameter data as standard metadata information (e.g., EXIF tags) in the data associated with each of the images. This allows the radiance map computation to be automated”)]

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451.  The examiner can normally be reached on M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUBIN HUNG/
Primary Examiner, Art Unit 2666
August 7, 2022